GRABER, P. J.,
dissenting.
I dissent. I would reverse on the ground that plaintiff obtained service on defendant.
The majority correctly notes that plaintiff is not entitled to a presumption that service was reasonably calculated to apprise defendant of the pendency of the action, Lake Oswego Review v. Steinkamp, 298 Or 607, 613, 695 P2d 565 (1985), but that plaintiff could serve defendant by means other than those specified in ORCP 7D(3)(a)(i) if those means are “reasonably calculated, under all the circumstances, to apprise the defendant of the existence and pendency of the action and to afford a reasonable opportunity to appear and defend.” ORCP 7D(1); Jordan v. Wiser, 302 Or 50, 726 P2d 365 (1986). The majority errs in its application of those principles to the facts.
After making extensive efforts to locate defendant’s *629address, plaintiff did several things. First, she mailed, by certified mail, return receipt requested, a summons and complaint to defendant at a Nevada post office box address that he had given to relatives and government agencies as a mailing address. Next, at plaintiffs request, a friend mailed another summons and complaint to defendant at the same address, by certified mail, return receipt requested. Both of those letters were returned “unclaimed.”
Plaintiff also mailed copies of the summons and complaint tr defendant in care of his mother in Creswell, Oregon, and in care of the parties’ daughter in Monrovia, California. Both of those envelopes reached defendant, who wrote “return to sender” on the envelopes and mailed them back.1
The majority incorrectly likens this case to Jordan v. Wiser, supra, where the purported server was a “self-starter,” a “volunteer” whom the plaintiff had not authorized to effect service. 302 Or at 56-57. Here, however, plaintiff intended to serve defendant, sent two regular mailings and one certified mailing directly to defendant, using no intermediary, authorized a friend to act as her apparently willing “agent” in sending one certified mailing, and tried to serve defendant by additional means.2 The majority asserts that mailing the summons and complaint to defendant in care of his mother and daughter was insufficient, because they “lacked the requisite intent and authorization.” The record shows that plaintiff intended by that means to serve defendant and that the summons and complaint were sent directly to defendant at the addresses of the mother and daughter. The mere use of their addresses does not make them intermediaries like the one in Jordan.
I would conclude that service by mail under the circumstances of this case was “reasonably calculated” to give *630notice to defendant. Therefore, plaintiff obtained service on defendant.

 As the majority points out, “actual notice” is not the same as “adequate notice.” Nonetheless, the fact that the summons and complaint reached defendant (but for his refusal to open the envelopes) suggests that the manner of sending them was “reasonably calculated” to give notice.


 Plaintiff also delivered a summons and complaint to an attorney who represented defendant on another matter, but plaintiff concedes that the attorney was not authorized to accept service for defendant in this case. Moreover, plaintiff tried to serve defendant personally, in Pasadena, California, at a time when she thought that he would be there, by using a process server, but the process server was unable to locate defendant.